aDIg- ?IlxcxAs
                                                        Overruled    by amendment to
                           Aus-      11.   .rEzsas      Art.  45.04,   C.C.P.   and to
                                                   .--60th
                                                        Arta.  998 and1967,
                                                                         999,ah*V.C.S.,
                                                              Lang.,               523,
                                                       Pmphlet No. 4,      Pagea ‘.
                               March 28, 1961          1171-1172


Honorable J. Edward Line
County Attorney
Deaf Smith County                            Re:   Whether a police officer of
Hereford, Texas                                    a city has the authority to
                                                   execute a warrant of anrest
                                                   issued out of the corporation
                                                   court, outside of the city
                                                   but within the county in which
Dear Mr. Line:                                     the city is located?

         You have asked the following questions:

         "Can a police officer of the City of Hereford, Texas, exe-
         cute a warrant of arrest issued out of the corporation court
         of Hereford, Texas, outside of the city limits of Hereford,
         Texas, within Deaf Smith County."

         The City of Hereford is located within Deaf Smith County.

         Article 998, Vernon's Civil Statutes, concerning the powers and duties
of police officers, states that:
                11
                 ... such officers shall have like powers, rights
             and authority as are by said title vested in city
             uiarshals."

         Article 999, Vernon's Civil Statutes, on the powers and duties of
niarshalsstates:
               at. . . he shall have like power, with the sheriff
            of the county to execute warrants; ... In the
            prevention and suppression of crime and arrest of
            offenders, he shall have, possess and execute like
            power, authority, and jurisdiction as the sheriff
            ...n-

         In Newburn v. Durham,.88 Tex. 288, 31 S.W. 195, 196 (1895) the
Supreme Court stated:

               "Since the jurisdiction of the marshal is
            measured by that of the sheriff in the 'pre-
            vention and suppression of crime and arrest of
            offenders' against the laws of the state, it must
            be co-extensive with the limitations of the county."
        \




            Hon. J. Edward Line, Page 2    (~~-1028)


.
    .                However, 'in#Minorv. State, 219 S.W.2d 467 (Tex. Crim. 1949) a
            majority of the court of Criminal Appeals specifically stated that they
            do not agree. Judge Beauchamp, in his concurring opinion stated:

                             "I cannot subscribe to the implication that a
                          city policemau has authority equal to that of the
                          sheriff co-extensive with the bounds of the county."

            This view was also expressed by Judge Hawkins in his dissenting opinion.
            See also 28 Tex. maw Rev. 862,(note'1950).

                     We must therefore conclude that a police officer may not execute
            a warrant of arrest outside the limits of the city of which he is an offi-
            cer unless there is a specific statute giving him authority in a specific
            case. See Hurley v. State, 234 S.W.2d 1006 (Tex. Crim.1950).


                                            SUMMARY

                        A police officer of a city does not have the au-
                        thority to execute awarraritof arrest issued out
                        of the corporation court, outside of the city but
                        within the county in which the city is located.

                                                        Very truly 'yours,

                                                        WILL WILSON
                                                        Attorney General of Texas


                                                        ,Wk--=+$?
                                                           Cecil Cammack. Jr.
                                                           AssistantAttorney General
            CC:br
            APPROVED:
            OPINION COMMlTTFE
            W.V. Geppert, chairman
            W. Ray Scruggs
            Jerry Roberts
            Dudley McCall-a
            John Phillips
            REVIEWEBFORTHF.ATTORNEYGENERAL
            BY: Morgan Nesbitt